Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
	Applicant argues on p. 7-8 that the prior art fails to teach detecting the target object within a field of view because the targeting pattern is not projected to detect the box 504.
	Examiner respectfully disagrees.
It was previously cited Herwig teaches a method for capturing an image of a target object within an augmented reality environment, the method comprising:
detecting the target object within a field of view (see [0019], in view of Fig. 5, wherein a target object 504 with a barcode is scanned by a scanner).
	To clarify and address applicant’s concerns, as seen in Fig. 5, the target object is the box with a barcode affixed to it, and the barcode on the box is scanned by a handheld scanner, as shown in Fig. 5, within the border 506 with intersecting vertical and horizontal lines 508 and 510.  Thus, Herwig teaches detecting the target object within a field of view of a user with a scanner.
	Applicant further argues on p. 8 that to the extent that Danhof was deemed to allegedly describe a 3D laser-scan simulation in virtual reality for creating synthetic scans of CAD models, Danhof is not related to detecting the target object within a FOV.  To the extent that the Office Action argued that Fig. 2 of Danhof was deemed to allegedly show a “VR environment including an augmented reality viewing device worn by a user, “Danhof does not disclose, teach, or suggest any scanning area.
	Examiner respectfully disagrees.  Danhof teaches wherein a target object is within a field of view of a reality viewing device, and a camera associated with the reality viewing device (see p. 3, left column, wherein the virtual scene displays a field of view of an augmented reality CAD model), (see p. 3, in reference to Fig. 2, wherein a VR environment including an augmented reality viewing device worn by a user as shown).  
To further address applicant’s concerns, examiner points to Fig. 3 of Danhof, wherein the field of view of the user is shown that is wearing the reality viewing device (as shown in Fig. 2) with a target object being scanned with the scanning area shown as a laser line probe emanating from the virtual scanner.
Applicant further argues on p. 8-9, that Agnosti does not teach or suggest detecting the target object within a field of view of an augmented reality viewing device.
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The teachings of Herwig and Danhoff teaches detecting the target object within a field of view of a reality device, as previously illustrated above.
Furthermore, Danhoff teaches applications of VR with augmented reality environments (see p. 2, right col.), but does not explicitly teach that the device is an augmented reality viewing device.
	However, Agostini teaches the device is an augmented reality viewing device (see [0005], augmented reality over a live camera view) and (see [0021], displays such as tablets and optical head mounted display).
	Applicant further argues on p. 9 that Herwig doe not teach or suggest rendering a scanning area or a first and second graphical characteristic.
Herwig teaches rendering a scanning area within the field of view (see [0012], scanner includes camera and sensors), (see [0019], in view of Fig. 5; …The scanner 180 projects a targeting pattern 505 on the box 504, showing a border 506 and intersecting vertical and horizontal lines 508 and 510. The bar code 502 is shown here as having been placed on the horizontal line 508, which may suitably have been used to indicate an area suitable for imaging scanning, such as an area of the field of view of an imager that is subjected to relatively intensive processing. Also visible is a targeting beam 512, projecting a distance targeting spot 514.).  Hence, a rendering of target pattern scanning area 505 is explicitly taught with horizontal and vertical lines, as shown in Fig. 5).
Furthermore, Herwig teaches the scanning area being rendered in a first or second graphical characteristic (see [0014], wherein the targeting area is rendered is presented as a different shape or the color green to indicate object is located within the active read area).  Thus, a second graphical characteristic is the color green, different from the shape of the scanning target area) and see [0005], beam changing from red to green in color when the bar code is within the prescribed distance range).
 Applicant further argues on p. 10 that Herwig does not teach determined distance within a predetermined range because Herwig does not teach determining that the target object is located within the active read area of the camera.  
Examiner respectfully disagrees.
It was previously cited Herwig teaches a method for capturing an image of a target object within an augmented reality environment, the method comprising:
detecting the target object within a field of view (see [0019], in view of Fig. 5, wherein a target object 504 with a barcode is scanned by a scanner).
	To clarify and address applicant’s concerns, as seen in Fig. 5, the target object is the box with a barcode affixed to it, and the barcode on the box is scanned by a handheld scanner, as shown in Fig. 5, within the border 506 with intersecting vertical and horizontal lines 508 and 510.  Thus, Herwig teaches detecting the target object within a field of view of a user with a scanner.
Applicant further argues on p. 10-11 that Herwig does not teach changing color of a scanning area.
Examiner respectfully disagrees.  
Herwig teaches wherein rendering the scanning area comprises rendering a representation of an active read area of a camera in a first graphical characteristic of the scanning area (see [0019], wherein a targeting pattern 505 is projected as a first graphical characteristic of the scanning area)
wherein rendering the scanning area comprises rendering a representation of an active
read area of a camera in a first graphical characteristic of the scanning area (see [0019], wherein a targeting pattern 505 is projected as a first graphical characteristic of the scanning area)
in response to determining that the target object is located within the active read area of the camera, rendering the representation of the active read area of the camera in a second
graphical characteristic of the scanning area that is different from the first graphical characteristic (see [0014], wherein the targeting area is rendered is presented as a different shape or the color green to indicate object is located within the active read area).  Thus, a second graphical characteristic is the color green, different from the shape of the scanning target area).  To further clarify, (see [0005], beam changing from red to green in color when the bar code is within the prescribed distance range) and (see [0015], wherein the handheld scanner 180 is to capture an image of the bar code area).
and in response to the target object being in the scanning area, capturing, by the camera, an image of the target object (see [0019, in view of Fig. 5, wherein a target object is within the indicated area suitable for imaging such as within a targeting beam area), and (see [0020], in view of Fig. 6, wherein a view of an imaging area is taken, and an object in the proper position for image scanning is determined, then a capture image is taken to extract bar code information).
To clarify, Herwig teaches rendering the scanning area comprises rendering a representation of an active read area of a camera (such as a targeting beam) in a first graphical characteristic (such as a color red) and in response to determining that the target object is within the active read area, rendering the active read area of the camera in a second graphical characteristic (such as a green color) that is different from the first graphical characteristic (red).
	Applicant’s remaining arguments of claims 1-20 in regards to the 35 USC 103 rejection have been fully considered, but are not persuasive for at least the reasons above.
	Regarding the double patenting rejection, no terminal disclaimer has been filed, and the double patenting rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10802284. 
The table below illustrates the double patenting rejection and shows claim 1 of the instance application as compared to claim 1 of the patent:
Claim 1 of instance application
Claim 1 of Patent No. 10802284
A method for capturing an image of a target object within an augmented reality environment, the method comprising:

detecting the target object within a field of view of an augmented reality viewing device;

rendering a scanning area within the field of view of the augmented reality viewing device, wherein rendering the scanning area comprises rendering a representation of an active read area of a camera associated with the augmented reality viewing device in a first graphical characteristic of the scanning area;




in response to determining that the target object is located within the active read area of the camera, rendering the representation of the active read area of the camera in a second graphical characteristic of the scanning area that is different from the first graphical characteristic; and







in response to the target object being in the scanning area, capturing, by the camera associated with the augmented reality viewing device, [[an]]the image of the target object
A method for capturing an image of a target object within an augmented reality environment, the method comprising: 

detecting the target object within a field of view of an augmented reality viewing device; 

rendering a scanning area within the field of view of the augmented reality viewing device, wherein rendering the scanning area comprises rendering a representation of an active read area of a camera associated with the augmented reality viewing device, wherein the scanning area is rendered as a colored region superimposed on a view presented to a user of the augmented reality viewing device based on a state of the target object within the field of view of the augmented reality viewing device, 
wherein the state of the target object within the field of view of the augmented reality viewing device corresponds to one of: located within the active read area of the camera, not located within the active read area of the camera, and captured by the camera within the active read area, and wherein the colored region corresponding to the scanning area changes from one color to another color and from one saturation level to another saturation level based on a change in the state of the target object within the field of view of the augmented reality viewing device; 
and in response to the target object being in the scanning area, capturing, by the camera associated with the augmented reality viewing device, an image of the target object


As illustrated above in the table, while claim 1 of the instance application and claim 1 of the US Patent at issue are not identical, the applications are not patentably distinct from each other because the claims of the U.S. Patent are more specific (rendering from one color to another is more specific than rendering from one graphical characteristic to another) and anticipate the claims of the instance application.  Claim 8 is rejected for at least the reasons above.  The dependent claims do not patentably distinguish from the interfering U.S. Patent, and are rejected for at least the reasons above.

Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10802284 in view of Tremblay et al. (US 20140225903).
The table below illustrates the double patenting rejection and shows claim 14 of the instance application as compared to claim 1 of the patent:
Claim 14 of instance application
Claim 1 of Patent No. 10802284
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code stored therein, the computer-executable program code comprising program code instructions configured to: detect a target object within a field of view of an augmented reality viewing device 

render a scanning area representing an active read area of a camera associated with the augmented reality viewing device within the field of view of the augmented reality viewing device, wherein the scanning area comprises a representation of the active read area of the camera in a first graphical characteristic of the scanning area; 







in response to determining that the target object is located within the active read area of the camera, render the representation of the active read area of the camera in a second graphical characteristic of the scanning area that is different from the first graphical characteristic, 



wherein a change from the first graphical characteristic to the second graphical characteristic is gradual relative to an area of the target object within the scanning area; and

in response to the target object being in the scanning area, capture, by the camera associated with the augmented reality viewing device, an image of the target object
A method for capturing an image of a target object within an augmented reality environment, the method comprising: 



detecting the target object within a field of view of an augmented reality viewing device; 

rendering a scanning area within the field of view of the augmented reality viewing device, wherein rendering the scanning area comprises rendering a representation of an active read area of a camera associated with the augmented reality viewing device, wherein the scanning area is rendered as a colored region superimposed on a view presented to a user of the augmented reality viewing device based on a state of the target object within the field of view of the augmented reality viewing device, 
wherein the state of the target object within the field of view of the augmented reality viewing device corresponds to one of: located within the active read area of the camera, not located within the active read area of the camera, and captured by the camera within the active read area, and wherein the colored region corresponding to the scanning area changes from one color to another color and from one saturation level to another saturation level based on a change in the state of the target object within the field of view of the augmented reality viewing device; 






and in response to the target object being in the scanning area, capturing, by the camera associated with the augmented reality viewing device, an image of the target object


As illustrated above in the table, while claim 14 of the instance application and claim 1 of the US Patent at issue are not identical, the applications are not patentably distinct from each other because the claims of the U.S. Patent are more specific (rendering from one color to another is more specific than rendering from one graphical characteristic to another) and anticipate the claims of the instance application, with the only notable different limitation of, “wherein a change from the first graphical characteristic to the second graphical characteristic is gradual relative to an area of the target object within the scanning area.”  Hence, the only difference between the instance application’s claim and the patent application is that the change in graphical characteristics (color) from a first characteristic to a second characteristic (different color) is performed gradually.  
Tremblay is relied upon to teach wherein a change from the first graphical characteristic to the second graphical characteristic is gradual relative to an area of the target object within the scanning area (see [0073], wherein color can gradually change from one color to another color to provide visual feedback to the user).  It would have been obvious to one of ordinary skill in the art to modify the U.S. Patent’s AR system of changing graphical characteristics of the active read area such as color to explicitly change colors gradually, as taught by Tremblay, as the references are in the analogous art of providing visual feedback to the user.  An advantage of the modification is that it achieves the result of providing for graphical changes, such as color, to be performed gradually to provide visual feedback to the user to inform the user about different depth zone, as taught by Tremblay.
The dependent claims do not patentably distinguish from the interfering U.S. Patent, and are rejected for at least the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al. (US 20090084855) in view of Danhof et al. (“A Virtual-Reality 3D-Laser-Scan Simulation") and Agostini et al. (US 20160267808).
Re claim 1, Herwig teaches a method for capturing an image of a target object within an augmented reality environment, the method comprising:
detecting the target object within a field of view (see [0019], in view of Fig. 5, wherein a target object 504 with a barcode is scanned by a scanner).
To further clarify, as seen in Fig. 5, the target object is the box with a barcode affixed to it, and the barcode on the box is scanned by a handheld scanner, as shown in Fig. 5, within the border 506 with intersecting vertical and horizontal lines 508 and 510.  Thus, Herwig teaches detecting the target object within a field of view of a user with a scanner.
rendering a scanning area within the field of view (see [0012], scanner includes camera and sensors), (see [0019], in view of Fig. 5; …The scanner 180 projects a targeting pattern 505 on the box 504, showing a border 506 and intersecting vertical and horizontal lines 508 and 510. The bar code 502 is shown here as having been placed on the horizontal line 508, which may suitably have been used to indicate an area suitable for imaging scanning, such as an area of the field of view of an imager that is subjected to relatively intensive processing. Also visible is a targeting beam 512, projecting a distance targeting spot 514.)
wherein rendering the scanning area comprises rendering a representation of an active
read area of a camera in a first graphical characteristic of the scanning area (see [0019], wherein a targeting pattern 505 is projected as a first graphical characteristic of the scanning area).  To further clarify, (see [0005], beam changing from red to green in color when the bar code is within the prescribed distance range) and (see [0015], wherein the handheld scanner 180 is to capture an image of the bar code area).
in response to determining that the target object is located within the active read area of the camera, rendering the representation of the active read area of the camera in a second
graphical characteristic of the scanning area that is different from the first graphical characteristic (see [0014], wherein the targeting area is rendered is presented as a different shape or the color green to indicate object is located within the active read area).  Thus, a second graphical characteristic is the color green, different from the shape/color of the scanning area/active read area).
and in response to the target object being in the scanning area, capturing, by the camera, an image of the target object (see [0019, in view of Fig. 5, wherein a target object is within the indicated area suitable for imaging such as within a targeting beam area), and (see [0020], in view of Fig. 6, wherein a view of an imaging area is taken, and an object in the proper position for image scanning is determined, then a capture image is taken to extract bar code information).
Herwig does not explicitly teach wherein a target object is within a field of view of reality viewing device and a camera associated with the reality viewing device.
However, Danhof teaches wherein a target object is within a field of view of a reality viewing device, and a camera associated with the reality viewing device (see p. 3, left column, wherein the virtual scene displays a field of view of an augmented reality CAD model), (see p. 3, in reference to Fig. 2, wherein a VR environment including an augmented reality viewing device worn by a user as shown).  To further clarify, examiner points to Fig. 3 of Danhof, wherein the field of view of the user is shown that is wearing the reality viewing device (as shown in Fig. 2) with a target object being scanned with the scanning area shown as a laser line probe emanating from the virtual scanner.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwig’s scanning system to explicitly include target objects within a reality viewing device, as taught by Danhof, as the references are in the analogous art of scanner systems to scanning objects to retrieve information.  An advantage of the modification is that it achieves the result of using properties of a real world scanner and apply some of those properties to a virtual scanner to scan object within a virtual environment.
	Danhoff teaches applications of VR with augmented reality environments (see p. 2, right col.), but does not explicitly teach that the device is an augmented reality viewing device.
	However, Agostini teaches the device is an augmented reality viewing device (see [0005], augmented reality over a live camera view) and (see [0021], displays such as tablets and optical head mounted display)
Herwig, Danhof, and Agostini teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwig and Danhof 's system of showing a rendered scanning area as well as changing the shape of the rendered scanning area in a virtual environment, to explicitly include a rendering in an augmented reality environment using a augmented reality viewing device, as taught by Agostini.  An advantage of the modification is that it achieves the result of building on the teachings of Herwig and Danhof for camera based scanning for virtual environments to include the use of improved technologies such as using augmented reality devices which use both virtual and real environments and objects, as taught by Agostini.
Re claim 2, Herwig and Danhof and Agostini teaches claim 1.  Furthermore, Danhof teaches rendering a 3d image of a scanning device within the field of view of the augmented reality viewing device (see p. 3 in reference to fig. 3, wherein a virtual 3D scanner is rendered).  For motivation, see claim 1.
Re claim 3, Herwig and Danhof and Agostini teaches claim 1.  Furthermore, Herwig teaches in response to determining that the target object is not located within the active read area of the camera, rendering the representation of the active read area of the camera in a third graphical characteristic of the scanning area that is different from the first graphical characteristic and the second graphical characteristic (see [0014], wherein the targeting area is rendered is presented as a different shape or the color red when the target object is not read correctly within the active read area, the color red being a different characteristic from the first characteristic of a shape and a second characteristic of a color green).
Re claim 4, Herwig and Danhof and Agostini teaches claim 3.  Furthermore, Agostini teaches in response to determining that the target object is captured by the camera within the active read area, rendering the representation of the active read area of the camera in a fourth graphical characteristic of the scanning area that is different from the first, second, and third graphical characteristic (see [0027], in reference to Figs 3-5, wherein a live camera view 140 of a camera is used to capture a view of an image tag 132 that is preferably a barcode or QR code attached on the equipment target object).  Thus, Agostini teaches wherein a target object is captured using a 4th live view characteristic wherein no target shape or removal of a target shape is rendered in response to captured objects from a scanner. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwig and Danhof and Agostini 's system of showing a rendered scanning area as well as changing the shape of the rendered scanning area, to explicitly include a 4th rendering characteristic, wherein the target shape is removed, as the references are in the analogous art of capturing of object and image data using a capture device.  An advantage of the modification is that it achieves the result of removing a scanning area rendering from view so to allow for a better view of the object without the scanning area obstructing the live view).
Re claim 5, Herwig and Danhof and Agostini teaches claim 1.  
Furthermore, Agostini teaches a removal of a scanning area from the field of view of a scanner (see [0027], in reference to Figs 3-5, wherein a live camera view 140 of a camera is used to capture a view of an image tag 132 that is preferably a barcode or QR code attached on the equipment target object.  Thus, the scanning area is effectively removed in the live camera view during scanning processes as a type of change to the shape of the scanning area.
For motivation, see claim 4.
Re claim 6, Herwig and Danhof and Agostini teaches claim 1.  Furthermore, Agostini teaches wherein capturing the image of the target object further comprises causing an audible sound to be emitted from the augmented reality viewing device ([0024] Digital assets 104 include one or more of 2D and 3D objects, audio clips (e.g., of human voice instructions or procedures, sample sounds of machinery or devices, music, and the like), video clips (e.g., of instructions, procedures, dramatizations of problems or incidents, corporate messaging, and the like), static images (e.g., of technical drawings, depictions or photographs of machinery, equipment, illustrations, photographs of problems of incidents, and the like), text data (e.g., of instructions, procedures, statistics, and the like), animations (e.g., of instructions, procedures, and the like), hyperlinks (e.g., to documentation, reports, external applications, and the like), and any other types of digital media).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwig and Danhof and Agostini 's system of showing a rendered of a virtual/augmented reality environment to explicitly include audible sound, as taught by Agostini, as the references are in the analogous art of capturing of object and image data.  An advantage of the modification is that it achieves the result of using well known sound and audio effects to create a more immersive environment for a user of a virtual/augmented reality device.
Re claim 7, Herwig and Danhof and Agostini teaches claim 1.  Furthermore, Agostini teaches wherein the augmented reality viewing device comprises a binocular augmented reality headset (see [0021], displays such as optical head mounted display as a binocular augmented reality headset).  For motivation, see claim 1.
Claims 8-13 claims limitations in scope to claims 1-6 and are rejected for at least the reasons above.
Claims 20 claims limitations in scope to claim 7 and is rejected for at least the reasons above.
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al. (US 20090084855) in view of Danhof et al. (“A Virtual-Reality 3D-Laser-Scan Simulation") and Agostini et al. (US 20160267808) and Tremblay et al. (US 20140225903).
Claim 14 claims limitations in scope to claim 1 and is rejected for at least the reasons above in view of Herwig, Danhof, and Agnostini.  Furthermore, Herwig teaches the additional limitation of wherein a change from the first graphical characteristic to the second graphical characteristic is relative to an area of the target object within the scanning area (see [0014], wherein the targeting area is rendered is presented as a different shape or the color red when the target object is not read correctly within the active read area, the color red being a different characteristic from the first characteristic of a shape and a second characteristic of a color green).
Herwig, Danhof, and Agostini does not explicitly teach wherein the change is gradual.
However, Tremblay teaches wherein the change is gradual (see [0073], wherein color can gradually change from one color to another color to provide visual feedback to the user).  
Herwig, Danhof, Agostini, and Tremblay teaches claim 14.  It would have been obvious to one of ordinary skill in the art to modify Herwig, Danhof, and Agostini’s scanning system of changing graphical characteristics of the active read area such as color to explicitly change colors gradually, as taught by Tremblay, as the references are in the analogous art of providing visual feedback to the user.  An advantage of the modification is that it achieves the result of providing for graphical changes, such as color, to be performed gradually to provide visual feedback to the user to inform the user about different depth zones, as taught by Tremblay.
Claim 15-19 claim limitations in scope to claims 2-6, and are rejected for at least the reasons above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616